Case 1:20-cv-02268-RBJ-KMT Document 32 Filed 09/15/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge R. Brooke Jackson

  Civil Action No. 1:20-cv-02268-RBJ-KMT

  GAGE RIVERA,

         Plaintiff,

  v.

  QUINTANA,

         Defendant.


                            ORDER DENYING MOTION TO DISMISS


         Mr. Rivera, presently an inmate in the Colorado Department of Corrections, filed this §

  1983 lawsuit pro se against a deputy sheriff in the Pueblo County Jail in July 2020. He alleges

  that while he was incarcerated in the Jail the defendant applied excessive force against him,

  resulting in serious physical injuries, in violation of his Eighth or Fourteenth Amendment rights.

  Defendant moved to dismiss the complaint, claiming that plaintiff failed to exhaust his

  administrative remedies as required by the Prison Litigation Reform Act. ECF No. 17. The

  court referred the motion to United States Magistrate Judge Kathleen M. Tafoya for a

  recommendation. ECF No. 25.

         After reviewing the parties briefs, Judge Tafoya recommended that the motion be denied.

  ECF No. 30. Plaintiff admits that he started but did not complete the exhaustion process.

  However, he argues that his failure to exhaust should be excused because jail officials


                                                  1
Case 1:20-cv-02268-RBJ-KMT Document 32 Filed 09/15/21 USDC Colorado Page 2 of 3




  deliberately obstructed his exhaustion attempts by “intimidation and machination,” including

  transporting him to the CDOC which made it more difficult for him to complete the Jail’s

  grievance process. Judge Tafoya acknowledged defendant’s argument that a prisoner’s transfer

  to another facility does not relieve him of the requirement to fully exhaust his administrative

  remedies. Id. at 9. However, the cases cited for that proposition were either decided at the

  summary judgment stage or are otherwise inapposite. She concluded that resolution of those

  issues was not appropriate at the motion to dismiss stage. Id. at 10-11.

         Judge Tafoya advised the parties of their right to file written objections to the

  recommendation within 14 days after service of a copy of the recommendation. No objections

  were filed within that period (or otherwise). “In the absence of timely objection, the district

  court may review a magistrate’s report under any standard it deems appropriate.” Summers v.

  Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate’s factual

  or legal conclusions, under a de novo or any other standard, when neither party objects to those

  findings.”)).

         The Court has reviewed the relevant pleadings concerning the Recommendation. Based

  on this review, the Court concludes that the magistrate judge’s analyses and recommendations

  are correct, and that “there is no clear error on the face of the record.” Fed. R. Civ. P. 72

  advisory committee’s note. Therefore, the Court ADOPTS the Recommendation as the findings

  and conclusions of this Court.




                                                    2
Case 1:20-cv-02268-RBJ-KMT Document 32 Filed 09/15/21 USDC Colorado Page 3 of 3




                                               ORDER

         1. The magistrate judge’s recommendation, ECF No. 30, is ACCEPTED AND

  ADOPTED.

         2. Defendant’s motion to dismiss, ECF No. 17, is DENIED.

         3. Plaintiff’s letter, ECF No. 31, which the system recorded as a motion, is denied as

  such. However, the Court acknowledges receipt of the information provided, including his

  anticipated change of address in November.

         DATED this 15th day of September, 2021.

                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge




                                                  3
